Citation Nr: 1735221	
Decision Date: 08/25/17    Archive Date: 09/06/17

DOCKET NO.  10-08 883	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to service connection for a bilateral knee disorder.

2.  Entitlement to service connection for tinnitus. 

3.  Entitlement to service connection for a nasal disorder.

4.  Entitlement to service connection for a broken tooth for VA compensation purposes.

5.  Entitlement to service connection for post-concussive syndrome, claimed as a head concussion, memory loss, and traumatic brain injury (TBI).

6.  Entitlement to service connection for migraines. 

7.  Entitlement to service connection for residuals of nerve grafting from the left calf with a scar. 


REPRESENTATION

Veteran represented by:	Paul F. Mickey, Attorney-at-Law


ATTORNEY FOR THE BOARD

A. Hodzic, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 2001 to November 2001 and from December 2003 to April 2006.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  The Agency of Original Jurisdiction (AOJ) for the Veteran's case is the RO in Baltimore, Maryland.  

The Veteran initially requested a Board hearing in Washington, D.C. in his March 2010 Substantive Appeal (VA Form 9).  In an April 2017 letter, the Veteran was notified of the time and place of his scheduled June 2017 Board hearing.  In a May 2017 statement, the Veteran withdrew this hearing request in writing.  Therefore, the request for a hearing is considered withdrawn.  See 38 C.F.R. § 20.702(e) (2016).

The issues of entitlement to service connection for post-concussive syndrome, migraines, and residuals of nerve grafting from the left calf are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ. 



FINDINGS OF FACT

1.  The Veteran does not have a current bilateral knee disorder and has not had such a disability at any point since filing his claim for service connection.

2.  Veteran does not have a current tinnitus disorder and has not had such a disability at any point since filing his claim for service connection.

3.  The Veteran does not have a current nasal disorder and has not had such a disability at any point since filing his claim for service connection.

4.  The Veteran does not have a current dental disorder that qualifies for VA disability compensation purposes stemming from his active duty service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a bilateral knee disorder have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).

2.  The criteria for service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2016).  

3.  The criteria for service connection for a nasal disorder have not been met.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304.  

4.  The criteria for service connection for a broken tooth for VA compensation purposes have not been met.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.102, 3.381, 4.150, 17.161 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

Service Connection, Generally

The Veteran asserts that he has current bilateral knee, tinnitus, nasal, and dental disorders and that these disorders are caused by his active duty service.  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  "To establish a right to compensation for a present disability, a veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Service connection may also be established under 38 C.F.R. § 3.303(b), if a chronic disease or injury is shown in service, and subsequent manifestations of the same chronic disease or injury at any later date, however remote, are shown, unless clearly attributable to intercurrent causes.  Service connection may also be established under 38 C.F.R. § 3.303(b), where a condition in service is noted but is not, in fact, chronic, or where a diagnosis of chronicity may be legitimately questioned.  The continuity of symptomatology provision of 38 C.F.R. § 3.303(b) has been interpreted as an alternative to service connection only for the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 718 F.3d 1331, 1340 (Fed. Cir. 2013).  Tinnitus (organic diseases of the nervous system) is a chronic disease listed under 38 C.F.R. § 3.309(a); thus, 38 C.F.R. § 3.303(b) is applicable. 

Additionally, where a veteran served 90 days or more of active service, and certain chronic diseases (such as tinnitus) become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  However, where the evidence does not warrant presumptive service connection, a veteran is not precluded from establishing service connection with proof of direct causation.  See Combee, 34 F.3d at 1043.

In deciding claims, it is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2014).  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss each and every piece of evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

In determining whether service connection is warranted for a disorder, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Bilateral Knee Disorder

The Veteran contends that he has a current bilateral knee disorder that is caused by his active duty service.  

The Veteran filed a claim for service connection for bilateral knee disorders in January 2008.  A VA social work note from the same month showed that he complained of joint pains in his knees, feet, and arms.  A July 2008 VA treatment record also noted knee pain, but a physical evaluation showed no acute inflammatory changes.  

Given this evidence, the Board finds that the Veteran does not have a current bilateral knee disorder and has not had such a disability at any point since filing his claim for service connection.  The only evidence indicating that he may currently have a bilateral knee disability comes from his reports of pain.  The Veteran, as a layperson, is competent to report on matters observed or within his personal knowledge, such as symptoms of pain.  See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011); Jandreau v. Nicholson, 492 F.3d 1372 (2007); Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  However, pain alone is not a disability for which VA compensation can be rewarded.  See Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001) (holding that pain alone without a diagnosed or identifiable underlying malady or condition did not constitute a disability for which service connection may be granted).  The Veteran has not been diagnosed with any bilateral knee disorder, apart from pain, since filing his service connection claim.  Where there is no disability, there can be no entitlement to compensation.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). 

As the evidence does not show a current disability at any time during the claim period, there is no separate and underlying bilateral knee disorder that can be related to service.  See McClain v. Nicholson, 21 Vet. App. 319 (2007); see also Romanowski v. Shinseki, 26 Vet. App. 289 (2013).  The preponderance of the evidence is against the Veteran's claim and the benefit-of-the-doubt rule does not apply.  Absent a current disability, the claim of entitlement to service connection for a bilateral knee disorder must be denied.  See 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55.  

Tinnitus

The Veteran also contends that he currently has tinnitus, which was caused by his active duty service.  

He filed a claim for service connection for left and right tinnitus in January 2008.  A July 2008 VA neurology note showed that the Veteran complained of some hearing problems, but he was not sure if he had tinnitus symptoms.  Similarly, in a July 2008 VA war-related illness and injury study center note, he complained of hearing difficulty, but he was not sure if he had tinnitus symptoms.  In a February 2010 VA audiology consultation note, he endorsed symptoms of left ear hearing loss since 2004 after being in close proximity to an explosion while in Iraq; however, he specifically denied any tinnitus symptoms.  

Given this evidence, the Board finds that the Veteran does not have a current tinnitus disorder and has not had such a disability at any point since filing his claim for service connection.  Specifically, although the Veteran complained of hearing loss on many occasions since filing his claim for service connection, he indicated on two occasions that he was unsure whether he had any tinnitus symptoms, and he specifically denied any such symptoms on one occasion.  He has not been diagnosed with a tinnitus disorder by any medical professional and the record is silent for any complaints of or treatment for symptoms manifesting as buzzing or ringing in the ears even though he has undergone audiological evaluations.  Where there is no disability, there can be no entitlement to compensation.  See Brammer, 3 Vet. App. at 225. 

As the evidence does not show a current disability at any time during the claim period, there is no separate and underlying tinnitus disorder that can be related to service.  See McClain, 21 Vet. App. at 319; see also Romanowski, 26 Vet. App. at 289.  The preponderance of the evidence is against the Veteran's claim and the benefit-of-the-doubt rule does not apply.  Absent a current disability, the claim of entitlement to service connection for tinnitus must be denied.  See 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55.  

Nasal Disorder

The Veteran also contends that he has a current nasal disorder that was caused by his active duty service.

He filed a claim for a nasal disorder in January 2008.  He told a VA psychiatrist in June 2008 that he was having problems with his nose, which he believed was broken.  He asserted that his nose disorder interfered with his breathing.  While the medical professional discussed the Veteran's other abnormal symptoms, he did not provide a diagnosis for the Veteran's nasal complaints.  

Given this evidence, the Board finds that the Veteran does not have a current nasal disorder and has not had such a disability at any point since filing his claim for service connection.  Specifically, apart from the two documents noted in the previous paragraph, the record is silent as to complaints of and treatment for any abnormal nasal symptoms.  While the Veteran was treated for various other medical disorders during the appeal period, including psychiatric disorders, headaches, and musculoskeletal disorders, he was not noted to have any nasal symptoms.  As the evidence does not show a current nasal disability at any time during the claim period, there is no separate and underlying disability that can be related to service.  See McClain, 21 Vet. App. at 319; see also Romanowski, 26 Vet. App. at 289.  Thus, there can be no entitlement to compensation.  See Brammer, 3 Vet. App. at 225. 

The preponderance of the evidence is against the Veteran's claim and the benefit-of-the-doubt rule does not apply.  Absent a current disability, the claim of entitlement to service connection for a nasal disorder must be denied.  See 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55.  


Broken Tooth

The Veteran also contends that his current dental disorder, manifested by a broken tooth, should be service-connected.  

In the VA benefits system, dental disabilities are treated differently from medical disabilities.  VA regulations provide that treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease will be considered service-connected solely for the purpose of establishing eligibility for outpatient dental treatment, not for compensation purposes.  38 C.F.R. § 3.381(a).  The exceptions to this general rule are listed under 38 C.F.R. § 4.150, Diagnostic Codes (DCs) 9900 through 9916.  Missing teeth may be compensable for rating purposes only where there is bone loss through trauma or disease such as osteomyelitis.  See 38 C.F.R. § 4.150, DC 9913 (2016).  However, the Note immediately following states that "these ratings apply only to bone loss through trauma or disease such as osteomyelitis and not to the loss of the alveolar process as a result of periodontal disease, since such loss is not considered disabling."  Id.  The U.S. Court of Appeals for the Federal Circuit defines "service trauma" as "an injury or wound produced by an external physical force during the service member's performance of military duties."  Nielson v. Shinseki, 607 F.3d. 802, 808 (Fed. Cir. 2010).  This definition may encompass unintended results of treatment due to medical malpractice; however, it excludes the intended result of proper medical treatment.  Id.

The Veteran does not have a current dental disorder that qualifies for VA disability compensation purposes that is due to his active duty service.  In January 2008, the Veteran filed a claim for service connection for a broken tooth asserting that this disorder began in April 2004.  He stated that he was treated for this disorder from April 2004 to April 2006.  However, a review of his service treatment and personnel records does not show any treatment for abnormal dental symptoms or any incident resulting in a broken tooth.  The Veteran indicated in a February 2008 VA social worker's note that he broke his tooth and that it was causing him pain.  He indicated that he wanted to have this disorder service-connected to be able to visit a dentist.  

Although the Veteran asserted in January 2008 and February 2008 statements that he had a broken tooth, the record does not show that it was caused by bone loss due to service trauma or disease such as osteomyelitis.  See 38 C.F.R. § 4.150, DC 9913.  The Veteran's service treatment records and post-service VA treatment records do not show that he suffered any bone loss due to service trauma or disease.  In fact, apart from the January 2008 and February 2008 statements, the claims file is silent for any complaints of or treatment for a dental disorder during the appeal period.  

As the evidence does not show a qualifying dental disability for VA compensation purposes at any time during the claim period, there is no separate and underlying disability that can be related to service.  See McClain, 21 Vet. App. at 319; see also Romanowski, 26 Vet. App. at 289.  Thus, there can be no entitlement to compensation.  See Brammer, 3 Vet. App. at 225.  The preponderance of the evidence is against the Veteran's claim and the benefit-of-the-doubt rule does not apply.  Absent a current dental disability for VA compensation purposes, this claim of entitlement to service connection must be denied.  See 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55. 


ORDER

Service connection for a bilateral knee disorder is denied.

Service connection for tinnitus is denied. 

Service connection for a nasal disorder is denied.

Service connection for a broken tooth for VA compensation purposes is denied. 



REMAND

The Board must remand the issues of entitlement to service connection for post-concussive syndrome, migraines, and residuals of nerve grafting from the left calf to afford the Veteran a VA examination. 

VA has a duty to provide a medical examination where there is (1) competent evidence of a current disability or symptoms thereof; (2) evidence establishing that an event, injury, or disease occurred in service; (3) an indication that the disability is associated with service; and (4) insufficient competent medical evidence to decide the claim.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006); see also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i).  

Numerous VA treatment records, including from July 2008 and January 2010, show that the Veteran was diagnosed with mild TBI, post-concussion syndrome, migraines, and post-traumatic headaches during the appeal.  The Veteran's service treatment records, including December 2005 Defense and Veterans Brain Injury Center records from Walter Reed Army Hospital, show that the Veteran was involved in a motor vehicle accident in June 2005 during which he was diagnosed with post-concussional disorder, status-post TBI, and headaches.  However, he was not afforded VA examinations to determine the current nature and etiology of any headaches, migraines, post-concussive, or TBI symptoms. 

Additionally, the Veteran complained of abnormal and painful left calf symptoms, to include a scar, during the appeal.  His service treatment records, including a January 2006 chronological record of medical care, show that he underwent a left ulnar nerve grafting where the nerve was grafted from the left calf in August 2005.  However, the Veteran was never afforded a VA examination to determine the nature and extent of any possible current residuals of a left calf nerve graft with scarring.  See McLendon, 20 Vet. App. at 83.

The Board also notes that the Veteran is currently incarcerated in the Jessup Maryland Correctional Institution serving a 30-year sentence for a felony conviction.  He has not been assigned a release date.  VA's ability to provide assistance to incarcerated Veterans is limited by the circumstances of the Veteran's incarceration.  Bolton v. Brown, 8 Vet. App. 185, 191 (1995).  VA adjudicators must "tailor their assistance to the peculiar circumstances of confinement.  [Incarcerated veterans] are entitled to the same care and consideration given to their fellow [v]eterans."  Id. (quoting Wood v. Derwinski, 1 Vet. App. 190, 193 (1991)).  VA has special procedures for handling the scheduling of VA examinations for incarcerated veterans.  However, VA does not have the authority to require a correctional institution to release a veteran so that VA can provide him with the necessary examination at the closest VA medical facility.  See 38 U.S.C.A. § 5711 (West 2014).  Nevertheless, VA's duty to assist an incarcerated veteran includes: (1) attempting to arrange transportation of the claimant to a VA facility for examination; (2) contacting the correctional facility and having their medical personnel conduct an examination according to VA examination work sheets; or, (3) sending a VA or fee-basis examiner to the correctional facility to conduct the examination.  Bolton, 8 Vet. App. at 191  .

The VA Adjudication Procedures Manual (VBA Manual M21-1) contains provisions for scheduling examinations of incarcerated veterans.  VBA Manual M21-1 calls for the AOJ or the local Veterans Health Administration (VHA) Medical Examination Coordinator to confer with prison authorities to determine whether a veteran should be escorted to a VA medical facility for examination by VHA personnel.  If that is not possible, a veteran may be examined at the prison by: (1) VHA personnel; (2) prison medical providers at VA expense; or, (3) fee-basis providers contracted by VHA.  See VBA Manual M21-1, III.iv.3.A.11.d. 

Accordingly, the case is REMANDED for the following actions:

1. Attempt to afford the Veteran, who is incarcerated in a Maryland Correctional Institution, a VA medical examination to determine the current nature and etiology of any post-concussive syndrome or TBI symptoms, migraine or headache symptoms, and residuals of a left calf nerve graft with scarring symptoms.  The AOJ or the local VHA Medical Examination Coordinator should confer with prison authorities to determine whether the Veteran should be escorted to a VA medical facility for examination by VHA personnel.  If that is not possible, the Veteran may be examined at the prison by: (1) VHA personnel; (2) prison medical providers at VA expense; or, (3) fee-basis providers contracted by VHA.  See VBA Manual M21-1, Part III.iv.3.A.11.d. 

All appropriate tests, studies, and consultations should be accomplished and all clinical findings should be reported in detail. 

Based upon a review of the relevant evidence, history provided by the Veteran, and sound medical principles, the examiner should provide opinions as to:

a. Whether the Veteran has had any post-head concussion disorder, to include post-concussive syndrome and TBI, headache disorder (to include migraines), and/or residuals of nerve grafting from the left calf and any associated scarring during the appeal period.  The examiner should identify all current or past diagnoses of any such symptoms.  

b. If the examiner determines that a diagnosis of any post-head concussion disorder, headache disorder (to include migraines), and/or residuals of a left calf nerve graft, to include any associated scars, has been present at any time during the appellate period, the examiner should opine for each disorder whether it is at least as likely as not (50 percent probability or more) that the current disorder, if present, was caused by or is otherwise etiologically related to the Veteran's active duty service, to include his June 2005 in-service motor vehicle accident and August 2005 in-service surgical operation to harvest a nerve from the left calf for his left ulnar nerve graft. 

The examiner must provide a rationale for each opinion given.  If the examiner is unable to provide an opinion without resorting to speculation, he or she should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered.

2. After completing Step 1, and any other development deemed necessary to the above developments, readjudicate the claims of entitlement to service connection for post-concussive syndrome, claimed as a head concussion, memory loss, and TBI, migraines, and residuals of nerve grafting from the left calf with a scar in light of the new evidence.  If any benefit sought on appeal remains denied, a supplemental statement of the case (SSOC) should be furnished to the Veteran and his attorney, and they should be afforded a reasonable opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


